Citation Nr: 0824335	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  97-27 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected bilateral ankle 
sprains.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel






INTRODUCTION

The veteran served on active military duty from September 
1970 to September 1973.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Chicago, Illinois Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

The competent medical evidence of record does not show a 
current diagnosis of a low back disorder that is related to 
active military service or to the service-connected bilateral 
ankle sprains.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active military service, nor is it proximately due to the 
service-connected bilateral ankle sprains.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a low back disorder, to include as 
secondary to service-connected bilateral ankle sprains, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a September 1996 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against service 
connection for a low back disorder, to include as secondary 
to service-connected bilateral ankle sprains.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to this claim.  
38 C.F.R. § 3.159(b)(1).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).

The veteran's service medical records, private medical 
records, VA examination reports, and VA medical treatment 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Degenerative joint disease may be presumed to have been 
incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  Additionally, secondary 
service connection may be granted where a disability is 
determined to be proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993), 
and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

October and November 1970 service medical records revealed 
right ankle sprains.  In a November 1971 record, the veteran 
reported low back pain with mild low back tenderness.  The 
impression was "low back syndrome" and it was treated with 
heat and medication.  In a May 1972 record, the veteran 
reported a sore back.  August 1973 records indicated that the 
veteran had recurrent sprains of the left ankle, ligamentous 
damage to the lateral aspect of the left ankle, and received 
Watson-Jones ligamentous surgery of the left ankle in 
February of 1973 with a "good" result.  An April 1973 
record indicated full range of motion of the ankle, good 
ambulation, and that the veteran could begin to run.

In an August 1996 statement, the veteran stated that he 
experienced a slight limp since his inservice ankle surgery 
and that his back and hip strains were related to his 
service-connected ankle injury.

A February 1996 private medical record indicated that the 
veteran had a right L4-L5 discectomy and a right L5-S1 
foraminotomy.

In a January 1997 VA joints examination, the veteran reported 
that he experienced back problems since 1978 when he lifted a 
water cooler.  The veteran reported chronic back pain 
radiating into the right leg.  The examiner noted that the 
veteran exhibited a very slight limp.  X-ray examinations of 
the lumbar spine and ankles were obtained.  The impression 
was chronic lumbar syndrome with a history and physical of 
L4-L5 with right S1 radiculopathy, status post right L4 
laminotomy and discectomy, and right L5-S1 foraminotomy.  The 
examiner opined: "...the most likely etiology of [the 
veteran's] back problem related back to the lifting injury in 
1978...as opposed to any alteration of his gait pattern."

In a March 1997 private medical record, the veteran reported 
that three weeks prior, he picked up a dresser and had the 
onset of severe low back pain.  The veteran asked the 
examiner if an abnormal gait could affect the back.  The 
examiner opined that an abnormal gait "can ultimately 
cause" back problems.  In a March 2000 letter from the same 
examiner, the examiner stated that during his treatments of 
the veteran he did not examine the veteran for an abnormal 
gait and did not observe an abnormal gait.

In a September 1997 statement, the veteran stated that his 
back disorder was related to his irregular gait which 
resulted from his service-connected bilateral ankle disorder.  
The veteran stated that his irregular gait required him to 
use a cane.

In a July 2000 VA joints examination, the veteran reported 
that while in service in Vietnam, he fell in a ditch and tore 
the ligaments in his left ankle.  The veteran was treated 
with a walking cast for one month which caused the left leg 
to be longer than the right.  The veteran reported backaches 
since active duty discharge.  He also reported that in 
January 1996, he coughed while sitting and this caused pain 
around his abdomen.  The history taken at that time stated 
that he experienced 6 to 7 years of low back pain.  Three 
weeks later he developed right sciatica.  A myelogram-
computed axial tomography scan revealed a herniated disc on 
the right at L4-L5.  The veteran had a right L4-L5 discectomy 
and right L5-S1 foraminotomy.  The veteran continued to have 
back pain.  While lifting a wheelchair in the course of his 
occupation, he experienced low back pain on the left side.  A 
magnetic resonance imaging examination showed recurrent disc 
herniation to the left.  The impression was status post right 
L4-L5 discectomy and right L5 foraminotomy, degenerative disc 
disease, L3-L4, L4-L5, and L5-S1, status post Watson-Jones 
reconstruction of the lateral collateral ligament of the left 
ankle, and mild instability of the right ankle lateral 
collateral ligament.  The examiner opined, "I do not believe 
that it is at least as likely as not that the wearing of a 
walking cast for one month with some leg length discrepancy 
is responsible for the ruptured disc and the degenerative 
disc disease in [the veteran's] lumbar spine.  It is more 
likely than not that the two are unrelated."

In an August 2000 private medical record, the veteran 
reported that he sprained both ankles during basic training.  
He also reported that he experienced low back pain and an 
abnormal gait for the last 20 years.  The veteran reported 
that he had surgery on his left ankle while in service and 
that in 1997 it was discovered that he had a malunion of his 
right ankle.  The diagnosis was arthropathy of the lumbar 
vertebrae.  The examiner opined, "arthropathy could easily 
be due to the abnormal gait that [the veteran] has had since 
he has been in the Army due to the ankle injuries which would 
have put more stress on the low back facet joints."

A September 2000 x-ray examination revealed changes of 
degenerative disc disease and associated facet arthritis 
within the L5-S1, greater than L4-L5 and L3-L4 levels.  It 
also showed mild sclerosis within the sacroiliac joints.

In a November 2000 private medical record the veteran 
reported that he believed his ankle pain was related to his 
back pain.  The examiner opined that "with the severe ankle 
injury he had improper body mechanics, and this could easily 
result in excessive wear and degeneration in areas that would 
not normally have occurred if he had proper body mechanics 
without the ankle injury."  The examiner opined that it was 
"probable" that the ankle injury contributed significantly 
to the veteran's back problems.  

In a March 2004 VA spine examination, the examiner noted that 
the veteran ambulated with slow, "studied" steps and that 
there was no specific joint responsible for the slow 
ambulation.  The veteran reported that his slow gait was 
mostly attributable to the pain in his right buttock or 
sacroiliac joint.  The examiner opined that the veteran did 
not have a significant limp and that the slow gait would not 
cause increased stress to the low back.  The examiner further 
opined that the veteran's ankles were not responsible for his 
lumbar disc problem and that it was "more likely than not" 
that the veteran's degenerative disc disease was a function 
of age and the activities of daily living with secondary 
herniation of the disc which could not be attributed to 
either ankle.

The Board finds that there is a current low back disorder; 
however, it was neither incurred in or aggravated by active 
military service nor caused or aggravated by the veteran's 
service-connected bilateral ankle sprains.  Hickson, 12 Vet. 
App. at 253; Allen, 7 Vet. App. 439; Baldwin, 13 Vet. App. at 
8; 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.303(d), 
3.310.  There is no medical evidence that relates the 
veteran's current low back disorder to the complaints during 
the veteran's military service.  Additionally, degenerative 
joint disease was not diagnosed within one year of service 
discharge.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, service 
connection on a direct basis is not warranted.

The medical evidence of record does not support the veteran's 
claim that the low back disorder was caused or aggravated by 
the service-connected bilateral ankle sprains.  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the 
Board must assess the credibility and probative value of the 
medical evidence in the 
record).  Although in private medical records from March 
1997, August 2000, and November 2000, examiners opined that 
the veteran's low back disorder "could" be due to his 
service-connected bilateral ankle sprains, such medical 
opinions are speculative and do not support the veteran's 
claim that the service-connected bilateral ankle sprains 
caused or aggravated the low back disorder.  See Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999) (holding that a medical 
opinion that time as a prisoner of war "could" have 
precipitated the initial development of the alleged disorder 
was too speculative to provide medical nexus evidence).  
Moreover, the VA examiners from the January 1997, July 2000, 
and March 2004 VA examinations reviewed the claims file, 
conducted thorough physical examinations, and provided more 
detailed opinions regarding the etiology of the veteran's 
current low back disorder, to specifically include whether it 
was caused or aggravated by the service-connected bilateral 
ankle sprains.  Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (holding that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion).  
The Board finds that the VA examinations were more probative 
of the veteran's current low back disorder and its etiology.  
Madden, 125 F.3d at 1481.  Additionally, the veteran's 
statements are not competent evidence to establish a medical 
opinion that his service-connected bilateral ankle sprains 
caused or aggravated his current low back disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms, but not 
to establish a medical opinion).  Accordingly, service 
connection for a low back disorder, to include as secondary 
to service-connected bilateral ankle sprains is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as a current low back disorder 
related to the veteran's military service, to include as 
secondary to service-connected bilateral ankle sprains, has 
not been shown by the medical evidence of record, the 
preponderance of the evidence is against the veteran's claim 
and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder, to include as 
secondary to service-connected bilateral ankle sprains is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


